                  Case 19-30070-lkg     Doc 32     Filed 08/20/19     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

   In Re:                                     )
                                              )     In Proceedings Under
   Andrea R. Crockett,                        )     Chapter 13
                  Debtor.                     )
                                              )     BK No.: 19-30070

   OBJECTION TO NOTICE OF POSTPETITION MORTGAGE FEES, EXPENSES
      AND CHARGES FILED BY PLS SPECIALITY INVESTMENTS LLC ON
                           AUGUST 2, 2019

       COMES NOW the Debtor, Andrea R. Crockett, by and through her attorneys, The Law

Office of Ronald A. Buch, LLC, and for her Objection to Notice of Post-petition Mortgage Fees,

Expenses and Charges states as follows:

   1. On January 25, 2019, the Debtor filed the instant Chapter 13 case.

   2. On August 2, 2019, PLS Specialty Investment LLC filed a Notice of Post-petition

       Mortgage Fees, Expenses and Charges totaling $900.00 for Plan Review, Proof of Claim,

       and 410A Prep on 3/22/2019.

   3. Debtor requests the $900.00 for Plan Review, Proof of Claim, and 410A Prep on

       3/22/2019 be denied as PLS Specialty Investment LLC provided no itemization to justify

       fees pursuant to In re Wiedau’s, Inc., 78 B.R. 904 (Bankr. S.D. Ill. 1987). In addition, the

       fees requested are excessive and not reasonable.

   4. Debtor requests an order precluding creditor from adding these fees to the mortgage and

       or note.


       WHEREFORE, Debtor prays for an Order from this Court denying PLS Specialty

Investment LLC’s Notice of Post-Petition Mortgage Fees, Expenses and Charges filed on August

2, 2019, an order precluding creditor from adding these fees to the mortgage and or note and for
                Case 19-30070-lkg       Doc 32     Filed 08/20/19      Page 2 of 3



such other relief as the Court deems just and proper.


                                                        By: /s/ Ronald A Buch
                                                        Ronald A. Buch - #6209955
                                                        Kimberly D. Litherland - #6299352
                                                        Attorney for Debtor(s)
                                                        5312 West Main Street
                                                        Belleville, IL 62226
                                                        (618) 236-7000
               Case 19-30070-lkg       Doc 32   Filed 08/20/19    Page 3 of 3



                                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing Notice and
Debtor’s Motion was served upon all parties via US Mail on August 20, 2019, unless served via
electronically.

Andrea R. Crockett
507 Country Meadow Ln
Belleville, IL 62221

PLS Specialty Investment LLC
Jon Lieberman, Sottile & Barile
394 Wards Corner Rd, ste 180
Loveland, OH 45140

Served Electronically:
United States Trustee
US Bankruptcy Court
Russell C. Simon, Chapter 13 Trustee

/s/ Mary
